SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

731
CA 15-01163
PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


MAURA CLUNE, INDIVIDUALLY AND AS ADMINISTRATRIX
OF THE ESTATE OF JAMES CAMPBELL, DECEASED,
PLAINTIFF-APPELLANT,

                      V                             MEMORANDUM AND ORDER

MICHAEL C. MOORE, M.D., DEFENDANT-RESPONDENT,
MERCY HOSPITAL OF BUFFALO, ET AL., DEFENDANTS.
(APPEAL NO. 2.)


HOGAN WILLIG, PLLC, AMHERST (LINDA LALLI STARK OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John M.
Curran, J.), entered April 27, 2015. The judgment dismissed the
complaint against defendant Michael C. Moore, M.D. upon defendants’
motion pursuant to CPLR 4401.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law without costs, the motion is denied,
the complaint is reinstated and a new trial is granted.

     Same memorandum as in Clune v Moore ([appeal No. 1] ___ AD3d ___
[Sept. 30, 2016]).




Entered:    September 30, 2016                    Frances E. Cafarell
                                                  Clerk of the Court